In an action to recover damages for fraud and breach of a fiduciary relationship, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Leahy, J.), dated December 31, 1985, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
In the instant action, the plaintiffs alleged, inter alia, in their complaint, and in their motion for summary judgment, that the defendant Theodore Metalios, a licensed real estate broker whom they retained to sell their home had, in several instances, breached his fiduciary duty to deal honestly and fairly with them. However, the opposing affidavit submitted by the defendant Metalios, and the documentary evidence in the record indicate, inter alia, that he had advised plaintiffs that he was acting as a "disclosed principal” and was also owed a commission. In view of the contradictory affidavits submitted by the parties, Special Term properly denied the plaintiffs’ motion for summary judgment (see, Andre v Pomeroy, 35 NY2d 361). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.